Citation Nr: 1041594	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  03-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of fracture 
of wrist with right carpal tunnel in median nerve decompression, 
evaluated as 10 percent disabling for limitation of motion and 10 
percent disabling for incomplete paralysis of the median nerve.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a right knee disorder 
secondary to a right foot disorder.

5.  Entitlement to service connection for a low back disorder 
secondary to a right foot disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to 
April 1974 and from February 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2002, February 2004, and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

By a June 2007 decision, the RO concluded that a separate 10 
percent rating was warranted based on limitation of motion for 
the Veteran's service-connected right wrist disability.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
The Veteran has not suggested that the separate evaluation would 
satisfy his appeal for a higher evaluation of his disability.  
Nor has he or his representative otherwise suggested that the 
maximum ratings available for that disability are not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for residuals of fracture of wrist 
with right carpal tunnel in median nerve decompression remains 
before the Board.  

The Veteran testified before a decision review officer (DRO) at a 
hearing in April 2006 and before the undersigned at a hearing in 
April 2008.  Transcripts of both hearings are of record.

The case was remanded by the Board in July 2008 to obtain the 
Veteran's Social Security Administration (SSA) records, 
employment medical records, and to afford the Veteran VA 
examinations.  A review of the record indicates that the Board's 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The Board observes that the July 2008 Board decision and 
subsequent March 2010 supplemental statement of the case (SSOC) 
issued by the Appeals Management Center (AMC) identify service 
connection for a left knee disorder secondary to a right foot 
disorder as being on appeal, as opposed to service connection for 
a low back disorder secondary to a right foot disorder.  A review 
of the record indicates that it is actually a claim of service 
connection for a low back disorder secondary to a right foot 
disorder that is actually on appeal.  Due process notifications, 
the June 2006 rating decision, and subsequent adjudications prior 
to the July 2008 Board remand all show that the low back disorder 
issue is on appeal.  The Veteran's April 2008 hearing also 
reflects that the correct issue on appeal is service connection 
for a low back disorder secondary to a right foot disorder.  
Therefore, the Board has recharacterized the issues on appeal as 
set forth on the title page.

However, the Board notes that the Veteran did actually file a 
claim of service connection for a left knee disorder secondary to 
a right knee disorder in December 2006.  A review of the record 
shows that that issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Board further observes that additional evidence has been 
received by the AOJ since the RO last adjudicated the claim of 
service connection for a low back disorder secondary to a right 
foot disorder that was not addressed by the AMC in the March 2010 
SSOC since they mistakenly adjudicated the issue of service 
connection for a left knee disorder.  However, the Board finds 
that the evidence is duplicative of evidence previously discussed 
in a prior SSOC or is not relevant.  Therefore, a remand for a 
new SSOC is not necessary.  38 C.F.R. § 19.37 (2010).


FINDINGS OF FACT

1.  Prior to May 10, 2006, the Veteran's service connected 
residuals of fracture of wrist with right carpal tunnel in median 
nerve decompression was manifested by normal ranges of motion and 
mild incomplete paralysis.

2.  Since May 10, 2006, the Veteran's service connected residuals 
of fracture of wrist with right carpal tunnel in median nerve 
decompression is manifested by disability tantamount to 
dorsiflexion less than 15 degrees and mild incomplete paralysis.

3.  The Veteran does not have congestive heart failure that is 
causally or etiologically related to his military service.  

4.  The Veteran does not have a right foot disorder that is 
causally or etiologically related to his military service.

5.  The Veteran does not have a right knee disorder that is 
causally or etiologically related to his military service, 
including being secondary to a right foot disorder.

6.  The Veteran does not have a low back disorder that is 
causally or etiologically related to his military service, 
including being secondary to a right foot disorder.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
fracture of the wrist with right carpal tunnel in median nerve 
decompression, evaluated as 10 percent disabling for limitation 
of motion and 10 percent disabling for incomplete paralysis of 
the median nerve, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2010); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2010).

2.  The Veteran does not have congestive heart failure that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).

3.  The Veteran does not have a right foot disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).

4.  The Veteran does not have a right knee disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service, including being secondary to a right foot 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009); 38 C.F.R. § 3.310 (2006).

5.  The Veteran does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service, including being secondary to a right foot 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. 
§ 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2001, 
June 2002,March 2003, April 2004, and November 2005.  (Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Mayfield, 
supra.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
A March 2006 notification included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
also provided statements of the case (SOC) and supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.

The Veteran was notified in correspondence dated in March 2006 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's increased rating claim, the claim was 
properly re-adjudicated in July 2007, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
SSA records, and secured examinations in furtherance of his 
increased rating and service connection for residuals of a right 
foot injury claims.  The Board notes that the Veteran's 
employment records from the Department of Corrections in Alabama 
were not obtained; a February 2009 response to the AMC's request 
indicated that no records were maintained.  Additionally, the 
Veteran's employment records from U.S. Postal Service were also 
not obtained; a December 2008 response from the National 
Personnel Records Center (NPRC) indicated that the records were 
not on file.  VA has no duty to inform or assist that was unmet.

The Board finds that medical opinions on the questions of service 
connection for congestive heart failure, a right knee disorder, 
and a low back disorder are not required because opinions are 
only necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the veteran suffered an event, injury or 
disease in service, or during any pertinent presumptive period.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, 
given the standard of the regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

VA opinions with respect to the rating issue on appeal were 
obtained in July 2002, May 2006, and October 2008.  A VA opinion 
with respect to the issue of service connection for a right foot 
disorder was obtained in January 2009.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the July 2002, May 
2006, October 2008, and January 2009 VA opinions obtained in this 
case were sufficient as they consider all of the pertinent 
evidence of record, the statements of the appellant, and provide 
explanations for the opinions stated.  The July 2002, May 2006, 
and October 2008 opinions provide the medical information 
necessary to apply the appropriate rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

Increased Rating 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disability.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
the Board will consider the claim as it was staged by the RO; 
that is, with a separate 10 percent rating assigned for 
limitation of motion effective May 10, 2006.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service connected right wrist disability has been 
assigned two separate ratings for limitation of motion and 
incomplete paralysis of the median nerve.  Limitation of motion 
of the wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  The evidence shows that the Veteran is right-hand 
dominant; accordingly, criteria for rating the major arm will be 
used.  The only rating available under that diagnostic code is 10 
percent, which the Veteran is currently receiving.  

The only other code used for rating limitation of motion of the 
wrist is Diagnostic Code 5214, which requires ankylosis.  None of 
the VA examinations or voluminous treatment records show any 
diagnosis of ankylosis.  Additionally, although the evidence 
reflects pain, the evidence does not show that the Veteran's 
symptomatology equates to ankylosis of the wrist.  Therefore, an 
increased rating based on limitation of motion is not warranted.  
Also, the evidence does not show that the Veteran had limitation 
of motion prior to the May 2006 examination; range of motion 
testing was normal in July 2002.  Therefore, the 10 percent 
rating is not warranted prior to May 10, 2006.

Incomplete paralysis of the median nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Under that diagnostic code, a 10 
percent rating is warranted for mild incomplete paralysis.  A 30 
percent rating is warranted for moderate incomplete paralysis.  A 
50 percent rating is warranted for severe incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  

Based on a review of the evidence, the Board finds that a rating 
higher than 10 percent is not warranted at any time during this 
appeal.  

The Veteran reported having constant numbness, tingling, and pain 
in his right hand at a VA fee-based examination in July 2002.  He 
had occasional exacerbations, especially after using his right 
wrist that lasted for about two to three days.  His wrist 
condition had not required treatment by bed rest or physician.  
He was able to do all of his household activities without any 
significant discomfort.  The Veteran was employed.  Examination 
of the ulnar nerve was normal.  Neurological examination revealed 
normal motor function.  Sensations to light touch and pain were 
normal.  Reflexes were normal.  The Veteran had a positive Tinel 
sign and Phalen sign.  

The Veteran reported wrist pain rated as six out of one to ten 
(6/10) at a May 2006 VA examination.  He had numbness that 
radiated into his fingers.  He also reported associated aching, 
weakness, occasional swelling, fatigability, and decreased 
flexibility.  He had flares of pain rated as 8/10 that occurred 
three to four times per week and lasted for hours.  Functionally, 
the Veteran had a limitation on the weight he could pick out with 
his right hand.  He was unable to perform push-ups.  The number 
of hours he was able to work was limited by his disability.  The 
Veteran reported that he occasionally dropped items.  Upper 
extremity pulses were 2/2 throughout.  Distal sensation was 
mildly diminished to the medial aspect of his right index finger.  
Arm strength was 5/5.  Upper extremity deep tendon reflexes were 
2/2 throughout.  Tinel sign was positive.  The examiner opined 
that the Veteran's carpal tunnel syndrome caused mild impairment.  

The Veteran complained of constant, throbbing pain in his wrist 
with daily flare-ups that lasted for several hours at a October 
2008 VA examination.  He had retired in 2006.  The Veteran was 
able to perform activities of daily living.  Examination revealed 
a negative Finkelstein test and a negative Phalen sign.  The 
examiner opined that the Veteran's disability was limited to 
decreased motion of the wrist; there were no clinical findings to 
suggest a recurrence of his carpal tunnel syndrome.

Treatment records throughout the duration of this appeal show 
symptomatology as described at the VA examinations.  

Here, based on the evidence discussed above, the Board finds that 
the Veteran's incomplete paralysis of the median nerve equates to 
mild incomplete paralysis.  Motor function was shown to be normal 
in 2002; arm strength was 5/5 in 2006; and reflexes have been 
shown to be normal.  Additionally, there were no clinical 
findings to suggest a recurrence of his carpal tunnel syndrome at 
the October 2008 VA examination.  The evidence indicates that the 
Veteran's disability results in subjective complaints of numbness 
and tingling.  Although the Veteran reported that he occasionally 
dropped items at the 2006 examination, the evidence as a whole 
discussed above does not equate to moderate incomplete paralysis, 
which is required for the next highest rating of 30 percent.

In sum, based on the evidence, the Board finds that a rating 
higher than 10 percent for limitation of motion is not warranted, 
and a rating higher than 10 percent for incomplete paralysis is 
not warranted at time during the duration of this appeal.

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the residuals of fracture of wrist with 
right carpal tunnel in median nerve decompression disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed that 
the Veteran's residuals of fracture of wrist with right carpal 
tunnel in median nerve decompression disability has an adverse 
effect on employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into account.  
The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected residuals of 
fracture of wrist with right carpal tunnel in median nerve 
decompression.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including arthritis and heart disease, may be presumed 
to have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).  

With regards to the Veteran's contention that the right knee and 
low back disorders are secondary to a right foot disorder, any 
disability that is proximately due to or the result of a service-
connected disease or injury is considered service connected, and 
when thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In this 
regard, the Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310 during the pendency of this 
appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the United States Court of Appeals 
for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 
(1995), it was made clear in the comments to the regulation that 
the changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for the 
non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which strongly suggests that the change amounts to 
a substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

Congestive Heart Failure

The Veteran contends that he has congestive heart failure that is 
related to his military service.  He contends that he had 
elevated blood pressure in service.  A review of the Veteran's 
STRs does not show any treatment for, or diagnosis of, high blood 
pressure.  Examinations in April 1974, December 1982, and May 
1983 all showed a clinically normal heart.  There is no 
indication of any heart failure in the Veteran's STRs.

Post-service medical records show that the Veteran was 
hospitalized in July 2001 for congestive heart failure.  A record 
dated in July 2007 reveals that the Veteran was unaware of any 
etiology of his congestive heart failure.  There are no medical 
records that contain any opinion as to the etiology of the 
Veteran's congestive heart failure.  
The Board finds that service connection for congestive heart 
failure is not warranted.  There is no evidence of any in-service 
incurrence or aggravation of an injury or disease.  Without 
evidence of an in-service incurrence or aggravation of an injury 
or disease, service connection must be denied.  Additionally, 
service connection on a presumptive basis must also be denied 
since the evidence does not show congestive heart failure prior 
to 2001, which is not within any presumptive time period.  

The Board acknowledges the Veteran's contention that he had 
elevated blood pressure in service and that his congestive heart 
failure is the result of that.  However, his STRs fail to show 
any treatment for, or diagnosis of, high blood pressure.  
Moreover, even if the Veteran did have elevated blood pressure, 
there is no evidence to indicate a nexus between the Veteran's 
congestive heart failure and any elevated blood pressure.  There 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
congestive heart failure is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2010).

Right Foot Disorder

The Veteran contends that he has a right foot disorder that is 
related to his military service.  

The Veteran's STRs show that he incurred trauma to his right foot 
while playing basketball in August 1982.  The diagnosis was rule 
out soft tissue injury.  The Veteran sought treatment for 
persistent pain in November 1982; x-rays showed no significant 
abnormalities.  The November 1982 treatment entry indicates that 
x-rays revealed a possible old chip fracture.  In December 1982 
the Veteran complained of right foot pain in the morning.  The 
impression was no objective signs of foot pathology.  The Board 
observes that the December 1982 record shows information that was 
crossed out.  The Veteran's December 1982 separation examination 
showed clinically normal feet.  Additionally, the Veteran's May 
1983 reserve examination also showed clinically normal feet; in 
the accompanying report of medical history, the Veteran checked 
no to having foot trouble.  

Post-service medical records beginning in October 2005 show 
complaints related to the right foot.  The October 2005 treatment 
record shows that the Veteran reported that he injured his right 
foot in service and had some fractures.  The Veteran reported 
that it had been bothering him for years.  X-rays in August 2007 
showed fracture of the tuberosity of the navicular; the 
impression was old fracture.  The Veteran testified that he had 
been told that he had bone fragments, bone spurs, and arthritis 
in his right foot.  

The Veteran was diagnosed with normal right foot with pain at a 
January 2009 VA examination.  X-rays failed to reveal any 
evidence of recent or old trauma; there was no abnormality of the 
bone, joints, or soft tissue.  The examiner opined that after 
reviewing the claims file, it was apparent that the Veteran 
sustained an acute injury in August 1982, diagnosed as soft 
tissue injury.  The examiner noted that the Veteran had a 
negative examination in December 1982.  Therefore, it was his 
opinion that it was more likely than not that the Veteran 
sustained an acute soft tissue injury, which spontaneously 
resolved.  The examiner further opined that there was inadequate 
documentation in the Veteran's record to cause a nexus between 
his present complaints and the incident, which occurred in 
service.

Based on a review of the evidence, the Board finds that service 
connection for a right foot disorder is not warranted.  Although 
the Veteran had an in-service injury and has post-service 
disorders, the evidence does not show a nexus between the 
Veteran's current complaints and the in-service injury.  The only 
medical opinion of record, that of the VA examiner, indicates 
that there is no nexus.  The examiner's opinion is further 
supported by the Veteran's STRs, which include clinically normal 
foot examinations in December 1982 and May 1983, which followed 
the August 1982 injury.  The Veteran's post-service medical 
records do not show any complaints related to the right foot 
until 2005, more than 20 years after the in-service injury.  

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of right foot 
complaints, symptoms, or findings for more than 20 years between 
the period of active service in which he injured his right foot 
and his claim for service connection is itself evidence which 
tends to show that this disability did not have its onset in 
service or for many years thereafter. 

The Board acknowledges that the Veteran did file a claim for 
service connection for a right foot injury in March 1983 that he 
later abandoned.  However, there are no medical records during 
that time period that show any right foot disorder.  The Board 
also finds it probative that the Veteran did not pursue that 
claim, especially since he continued to pursue an increased 
rating claim for his right wrist at that time.  

The Board acknowledges the Veteran's contentions that he has had 
foot pain since the in-service injury.  The Board finds that the 
Veteran is competent to testify regarding the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence differs from weight 
and credibility. The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  

However, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there must be some evidence 
of a nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology. 
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this 
case, there is no medical evidence that relates the Veteran's 
current disorder to any subjective complaints.  As discussed 
above, no medical professional has provided any medical opinion 
of a nexus to service.  In reviewing the claims file, the VA 
examiner took into account the Veteran's contentions, yet still 
rendered a negative nexus opinion.  Therefore, notwithstanding 
the Veteran's contentions, service connection is not warranted.

Additionally, although the evidence shows that the Veteran has 
been diagnosed with arthritis, the evidence does not show that 
such diagnosis was within any pertinent presumptive time period.  
Therefore, service connection on a presumptive basis is not 
warranted. 

The Board acknowledges the Veteran's belief that he has a right 
foot disorder related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) 
(1).  Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a right 
foot disorder is denied.  See 38 U.S.C.A §5107.

Right Knee Disorder

The Veteran contends that he has a right knee disorder secondary 
to a right foot disorder.  For the reasons set forth above, 
service connection for a right foot disorder is denied.  
Therefore, service connection for a right knee disorder cannot be 
granted on a secondary basis.

The Veteran's STRs show not treatment for, or diagnosis of, any 
right knee disorder.  There is no evidence of the incurrence of 
any right knee injury or disease.  Examinations in April 1974, 
December 1982, and May 1983 all showed clinically normal knees.  
Moreover, the Veteran has not contended any right knee injury in 
service.  Rather, the Veteran has only asserted service 
connection on a secondary basis.  

Although post-service medical records show the diagnoses of right 
knee disorder, including osteoarthritis, the Board finds that 
service connection is not warranted.  Without evidence of an in-
service incurrence or aggravation of a right knee injury or 
disease, service connection on a direct basis must be denied.  
Additionally, the evidence does not show the diagnosis of 
arthritis within any pertinent presumptive period; therefore, 
service connection on a presumptive basis is not warranted.

The Board acknowledges the Veteran's belief that he has a right 
knee disorder related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a right 
knee disorder is denied.  See 38 U.S.C.A §5107.

Low Back Disorder

The Veteran contends that he has a low back disorder secondary to 
a right foot disorder.  For the reasons set forth above, service 
connection for a right foot disorder is denied.  Therefore, 
service connection for a low back disorder cannot be granted on a 
secondary basis.

The Veteran's STRs show not treatment for, or diagnosis of, any 
low back disorder.  There is no evidence of the incurrence of any 
low back injury or disease.  Examinations in April 1974, December 
1982, and May 1983 all showed clinically normal spine.  Moreover, 
the Veteran has not contended any low back injury in service.  
Rather, the Veteran has only asserted service connection on a 
secondary basis.  

Although post-service medical records show the diagnoses of low 
back disorder, the Board finds that service connection is not 
warranted.  Without evidence of an in-service incurrence or 
aggravation of a low back injury or disease, service connection 
on a direct basis must be denied.  

The Board acknowledges the Veteran's belief that he has a low 
back disorder related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a low 
back disorder is denied.  See 38 U.S.C.A §5107.

ORDER

Entitlement to an increased rating for residuals of fracture of 
wrist with right carpal tunnel in median nerve decompression, 
evaluated as 10 percent disabling for limitation of motion and 10 
percent disabling for incomplete paralysis of the median nerve, 
is denied.

Entitlement to service connection for congestive heart failure, 
is denied.

Entitlement to service connection for a right foot disorder, is 
denied.

Entitlement to service connection for a right knee disorder 
secondary to a right foot disorder, is denied.

Entitlement to service connection for a low back disorder 
secondary to a right foot disorder, is denied.



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


